Title: To Benjamin Franklin from James Laurens, Jr., 27 September 1778
From: Laurens, James, Jr.
To: Franklin, Benjamin


Honour’d Sir
Le Vigan-Cevennes-Languedoc: 27 September1778
Though I have not the pleasure of being personally known to you, I take the Liberty to address you as the Common friend of America and to request the favour of your assistance in procuring me a Pass, which may serve as a safe conduct for me and my Family in travelling from City to City through this Kingdom, which I am informd by the Commandant of this Town, will be absolutely necessary for me to carry about at this Juncture. It may be necessary to inform you that I am of Charles Town, South Carolina which place I Left in June 1775 merely in quest of health, which I have not yet been so happy as to obstain, though I have experienced much benefit from this Climate. I posted thro’ France in Decemr. Last in Company with a friend who was perfectly acquainted with this Country and was so kind as to represent both our Families and do every thing that was necessary, by which means I never obtaind a Pass for my own Family, nor have I thought of one since the departure of that friend, till, the Commandant inform’d me of the necessity of having one.
As our Journey thro’ france was in a severe frost and we hasten’d with our Families of Invalids to reach a milder Climate, I could not prevail on my friend to halt but one day at St. Denys (the 19th. Decemr.) when I embraced the opportunity of going to Paissy in order to pay my respects to you, but had the mortification to be inform’d by Mr. Dean, that you were engaged at Paris and would not return home till after Night and I was obliged to pursue my Journey the next Morning. I thought it necessary to trouble you with this minute Account of myself, as I have not the honour of being personnally known and entreat you to pardon the freedom I have taken.
I Congratulate you with all my heart on the happy aspect of our American affairs in general, and on the success of your important negociation at the Court of France in particular, and hope that within a few Months our Country will enjoy perfect tranquility. I Remain with the most Profound respect, Honored Sir Your most Obedient humble Servant
James Laurens, Jr.

P.S. It may be necessary to mention that my Family consists of five Persons Vizt. Mrs Laurens and myself, Mr. Petrie a Nephew of Mrs. L. and two Young Ladies, daughters of my Brother Henry Laurens President of the General Congress in America
 
Addressed: A Son Excellance / Monsr. Le Docteur Franklin / Ministre Des Etats Unis / de L’Amerique a La cour / de France / Paris
Endorsed: James Laurens Esqr for a Pass / Mr Laurens Pass
Notation: Languedoc 27. 7bre. 1778
